         Case 1:19-cv-09546-PAE-SLC Document 33 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL ADAMS,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 19 Civ. 9546 (PAE) (SLC)


LES PIZZA LLC, 339-347 EAST 12th STREET INVESTOR,
                                                                   ORDER FOR STATUS REPORT
LLC,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Court’s order at ECF No. 32, the Court granted the parties an extension

of time until September 3, 2020 to file either a joint stipulation of dismissal or a further status

report on the progress of finalizing the settlement agreement.

         To date, neither the stipulation nor status report has been filed. The parties are now

ORDERED to file a stipulation of dismissal or a status report by September 15, 2020.



Dated:             New York, New York
                   September 8, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
